DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-16 and 18-20 have been presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,983,495 to Elliott et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by patent claims 1-19 in that the patent claims contain all the limitations of the instant application claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al1 [Oh] PGPUB 2008/0140899.
Referring to claim 1, Oh teaches the control module circuit communicatively couplable to a communication data bus adapted to receive a circuit instruction signal [41 Fig. 3A, 0125] comprising:
a set of controllable units coupable with the communication data bus and arranged in a communication sequence, each controllable unit having a respective controller module including a communication input port and a communication output port [21-23 on Devices 30-0 to 30-N Fig. 2B, 0080 and 0125].    
While Oh teaches the invention substantially as claimed above, it is not explicitly taught to include an additional circuit communication input and output port. But, Oh does suggest that the devices could exist as a singular component comprising the devices [see dotted line around devices 80-83 in Figs. 3A-E]. Therefore, it is at least obvious to include the devices as a singular component that is separate from the memory controller (50) due to Ohs suggestion but also since integrating components into a single package is well known in the art [System on Chip (SoC) for example] which further provides the benefit of smaller footprint, cheaper manufacturing costs and in many instances, lower power consumption. It is interpreted that the input and output coupled to the SIP input and SOP output of devices 80 and 83 respectively (i.e. L0 and L(N+1) in Fig. 2B) would be analogous to applicants claimed circuit communication input and output ports and respective connections between the input port of the first controller and communication input port, and the output port of the first controller and communication output port.

Referring to claim 3, Oh teaches a serial bus for communicating commands for the devices [Fig. 3A and 0125].  While the bus is broken up into different segments that connect the devices via SIP and SOP, each device has a communication with the bus.
Referring to claim 4, Oh teaches the controllable units are adapted to be identified by way of receiving sequential data [0109, 0125].
Referring to claim 5, Oh teaches incrementing the addresses through each of the devices and then returning a final address back to the controller so that the controller can determine te address of each device [0094].
Referring to claim 6-7, Oh teaches the controllable units being addressable by way of permanent identity (i.e. the devices assigned sequential address DA) [0125].
Referring to claim 8, Oh teaches the addresses are assigned to the devices local to the control module circuitry [“Device-0” – “Device-n” Fig. 3A, 0093].
Referring to claim 9, Oh teaches the address for each device, which is made up of the devices respective device operation circuitry (i.e. control module circuit) and is incremented for each subsequent device [0080, 0086 and 0109].
Referring to claim 10, Oh teaches the controllable units being daisy chained [Figs. 2B and 3A-E].
Referring to claim 11, Oh teaches the last controllable unit being connected to the controller (100) via circuit communication output port as deemed obvious and described above.
Referring to claim 12, Oh teaches assigning a permanent identity to each of the devices by daisy chaining the devices together and assigning an address to the devices by incrementing a number between each of the devices [0086, 0109].
Referring to claim 14, Oh teaches sequentially arranging the controllable units in a daisy chained manner by connecting an output port of a controllable unit to an input port of an adjacent controllable unit [Figs. 2B and 3A-E].
Referring to claim 15, Oh teaches the devices have operation circuitry which perform memory operation control on a local memory [fig. 2B and 0080].
Referring to claim 16, this is rejected on the same basis as set forth hereinabove.  In addition, controller operation circuitry sends the initialization message to the first device which identifies the first devices address [Fig. 2B and 0093].  Either the controller operation circuitry (13) or the controller (10) can be interpreted as the claimed programming controller.
Referring to claims 18-20, these are rejected on the same basis as set forth hereinabove.
Response to Arguments
In the REMARKS, applicants argue in substance that 1) Oh provides no logical backing and is utterly silent towards integrating the devices as a single component 2) Oh teaches controller 10 as only being directly coupled to the first and last memory device 3) the examiner used impermissible hindsight to reject the claims 4) there is a lack of similar structure between Oh and applicant’s invention 5) the above arguments are substantially repeated for claim 16.
Referring to applicants first argument, Oh does in fact imply integrating the memory devices into a single component.  Specifically, Figs. 3A-E explicitly apply a border around Device-0 through Device-n but also recognize and highlight the interconnection point between where memory controller 50 and the border of the devices exist.  For example, see Fig. 3A below:


[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    531
    710
    media_image1.png
    Greyscale

As we can see, Oh explicitly added markers where the interconnection takes place.  Applicant fails to consider that these same markers are also used to illustrate where the data lines/buses interface with the devices and memory controller itself.  This differs from Fig. 3F which does not group the devices together via dotted border. Therefore, saying there is “no logical backing” or that Oh is “utterly silent” about integrating the memory devices as a single package appears to be short sighted.
In addition, the examiner also stated that the general idea of integrating components in and of itself is an obvious and well-known concept which provides the well-known benefits of providing a smaller footprint, cheaper manufacturing costs and in many instances, lower power consumption.  The examiner suggested a system on chip (SoC) as a known real-world example of integrating components together.  The examiner is unable to find applicants response to said argument and can only therefore conclude that applicant agrees with the examiner’s assessment. 
Referring to applicants second argument, Oh teaches a serial bus which originates with the memory controller and connects each of the memory devices before it returns back to the memory controller.  The serial bus is interconnected between the memory controller and memory devices via respective SIP and SOP ports.  It is unclear if applicants are arguing that the bus is not continuous and that is their issue?  If so, the examiner can only say that the claims do not prohibit the data bus being divided into segments between each of the memory devices.  Rather, the claim just broadly states that a set of controllable units are “couplable with the communication data bus”.  The examiner asserts that the controllable units are in fact connected to the data bus.  Alternatively, if applicants are in fact attempting to restrict the data bus to one that is not segmented, the examiner would then refer applicants to both the RST# and CS# signal lines [Fig. 3A].  Clearly, both the RST# and CS# lines comprise a signal line (i.e. at least a single wire bus) that carries either a reset or chip select signal (i.e. signals are a form of data). 
Referring to applicants third argument argument, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As shown in the arguments above, the examiner did not rely on impermissible hindsight during examination.  All considerations and statements of obviousness were rooted in details provided by Oh or that are well known in the art.
Referring to applicants fourth argument, according to the claims, there is no lack of similar structure.  While Oh is not identical to applicant’s Fig. 1, applicant’s Fig. 1 is not the focus of examination.  Rather, the details provided in applicants claims is what is being considered.  If the cited art can properly be used to reject the claims as written, then the rejections are proper and any structural difference between applicants figures and the cited art can be disregarded.  If applicant wishes to incorporate more structure into the claims to distinguish between those differences (such as is found in objected claim 13), then applicants are encouraged to do so.
Referring to applicant’s fifth argument, please see above as the arguments for claim 16 are substantial repeats of those provided for claim 1.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either individually or in combination, having a communication output port of the first of the controllable units of the communication sequence also being connected to the circuit communication port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        9/30/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant